 AO 245B (CASD Rev.1/19) Judgment in a Criminal Case



                                        UNITED STATES DISTRICT Cou T CLERK, U.::':'                                        D,.'·,l,11CT COURT
                                                                                                       ~;Oa,!T:,[f;lv rns-r~~l(;T OF CALH:uHN:.~,
                                           SOUTHERN DISTRICT OF CALIFORNIA                             f:f/                        -..       OF.:h.i ;y
                                                                                                       --··   ····~·-·~·-..           ----··----·~   ·-
               UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                   V.                                (For Offenses Committed On or After November 1, 1987)
            DAVID CALDERON-C HAVARIN (1)
                                                                        Case Number:          3: 19-CR-O 1517-LAB

                                                                     Pedro Bernal Bilse
                                                                     Defendant's Attorney
 USM Number                        74439-298
 • -
 THE DEFENDANT:
 IZI pleaded guilty to count(s)          ONE of the Superseding Information

 D    was found guilty on count(s)
      after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section/ Nature of Offense                                                                                                  Count
 18:1001 -False Statement To A Federal Officer                                                                                        . ls




     The defendant is sentenced as provided in pages 2 through                 3            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

IZI Count(s)        UNDERLYING                                are         dismissed on the motion of the United States.

IZ]   Assessment: $100.00


D     JVTA Assessment*: $

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI   No fine                  D Forfeiture pursuant to order filed                                                           , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                    HON.LARRY J-;. AN BURNS
                                                                    CHIEF UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 DAVID CALDERON-CHAVARIN (1)                                              Judgment - Page 2 of 3
CASE NUMBER:               3: 19-CR-0 1517-LAB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 60 months




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




•      The defendant is remanded to the custody of the United States Marshal.

•      The defendant must surrender to the United States Marshal for this district:
       •     at
                  - - - - - - - - - A.M.                      on
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
•      Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on                                            to

at
     - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL.




                                                                                                 3: 19-CR-0 151 7-LAB
  AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

   DEFENDANT:              DAVID CALDERON-CHAVARIN (1)                                        Judgment - Page 3 of 3
   CASE NUMBER:            3: 19-CR-01517-LAB

                                             SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
1 year


                                    SPECIAL CONDITIONS OF SUPERVISION

  •    Do not enter the United States illegally.

  •    The defendant must not commit another federal, state or local crime.

  II




                                                                                             3:19-CR-01517-LAB
